       Case 1:20-cv-00127-LJV-HKS Document 14 Filed 04/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RALPH J. MOLINE, JR.,

                            Plaintiff,                          1:20-CV-127
v.

UNITED STATES POSTAL SERVICE, and
UNITED STATES OF AMERICA

                            Defendants.


                                         STIPULATION

       WHEREAS, Plaintiff commenced this action against the United States of America

and the United States Postal Service under the Federal Tort Claims Act (“FTCA”);

       WHEREAS, pursuant to 28 U.S.C. § 2679(b)(1), F.D.I.C. v. Meyer, 510 U.S. 471

(1994), and Robinson v. Overseas Military Sales Corp., 21 F.3d 502 (2d Cir. 1994), the United

States is the only proper defendant in an FTCA action;

       WHEREAS, pursuant to 28 U.S.C. § 2679(a) and the above cited caselaw, federal

agencies, like the United States Postal Service, may not be sued under the FTCA;

       NOW, THEREFORE, the parties stipulate and agree that:

       1.     The United States Postal Service shall be dismissed from this action;

       2.     This action shall proceed against the United States only; and

       3.     The case caption shall be amended to delete the United States Postal Service as

a party.
     Case 1:20-cv-00127-LJV-HKS Document 14 Filed 04/29/20 Page 2 of 2




                                        JAMES P. KENNEDY, JR.
                                        United States Attorney


DATED: April 29, 2020                   s/Michael S. Cerrone
                                  BY:   MICHAEL S. CERRONE
                                        Attorney for Defendants



DATED: April 29, 2020                   /s/ Nicholas J. Shemik
                                        NICHOLAS J. SHEMIK
                                        Attorney for Plaintiff



SO ORDERED.


_____________________________
LAWRENCE J. VILARDO
United States District Judge
